Citation Nr: 1546131	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to August 20, 2011 for 40 percent evaluation of right lower extremity dysesthesia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, which evaluated the Veteran's right lower extremity dysesthesia as 20 percent disabling as of July 25, 2011.  The Board notes that during the pendency of this appeal, the RO issued a rating decision in September 2013 indicating there was a clear and unmistakable error in the August 2012 rating decision.  Accordingly, the Veteran's right lower extremity dysesthesia was rated as 40 percent disabling from August 20, 2011, the date on which VA received the claim for an increase in the rating assigned to the lower extremity radiculopathies.  (The Board notes that July 25, 2011, is the date VA received the Veteran's claim pertaining to bilateral hearing loss and tinnitus.  Those issues are not presently before the Board.)    


FINDINGS OF FACT

1.  In an unappealed rating decision of August 10, 2010, the RO granted service connection for right lower extremity dysesthesia, evaluated as noncompensable, from March 19, 2010. 

2.  On August 20, 2011, VA received a claim (VA Form 21-526b, dated August 22, 2011) for an increased rating for right lower extremity dysesthesia.  

3.  There is nothing in the file which indicates an increase in disability of the right lower extremity dysesthesia in the year prior to August 20, 2011. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 20, 2011, for the award of a 40 percent disability rating for right lower extremity dysesthesia, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, and 7105 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Notice was provided in September 2011 and December 2011.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

The date of receipt shall be the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2015).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks an effective date earlier than August 20, 2011, for the grant of the 40 percent evaluation for right lower extremity dysesthesia.

Historically, in an August 10, 2010, decision, the RO granted service connection for right lower extremity dysesthesia, rated as noncompensable, effective March 19, 2010.  

On August 20, 2011, VA received a claim, dated August 22, 2011, for an increased rating for right lower extremity dysesthesia.  

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  In the present case, the date of the receipt of the claim is August 20, 2011; thus, it is the earliest possible effective date.  

The Board has considered whether there is any formal or informal communication in writing, prior to August 20, 2011, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit, but finds that there is not.  A claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement (NOD) with the decision.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 3.104 (2015).  The Veteran did not file a notice of disagreement within one year of the RO's August 10, 2010, rating decision.  VA received correspondence seeking an increased evaluation of right lower extremity dysesthesia on August 20, 2011.  This is one year and ten days after the August 10, 2010, decision.  Furthermore, the correspondence received on August 20, 2011, does not indicate that it is a notice of disagreement, nor does it refer to a particular rating decision.  Accordingly, the RO's rating decision of August 10, 2010, became final on August 10, 2011.  38 U.S.C.A. § 7105(c) (West 2014).  As such, the Veteran's correspondence received on August 20, 2011, is a new claim.
 
The Board has also considered the provisions of 38 C.F.R. § 3.157 (b)(1) with regard to whether a clinical record may be an informal claim for an increased rating.  However, that provision deals with the date of admission or examination at a VA or uniformed services hospital.  The file does not contain post service clinical records from a VA or uniformed service hospital in the year following the August 10, 2010, rating decision.

The Board has also considered the provisions of 38 C.F.R. § 3.157 (b)(2) with regard to whether evidence from a private physician or layman may be an informal claim for an increased rating.  The provision provides that the date of receipt of such evidence will be accepted as evidence of an earlier effective date.  The Veteran's file does contain a copy of a private medical record dated August 1, 2011.  However, the copy contains the hospital's printer date stamp of September 2, 2011, and the document appears to have been received with the VCAA notice response form (dated October 9, 2011), and date stamped received by the RO on October 12, 2011.  The Veteran's claim received August 20, 2011, remains the earliest document for effective date purposes.  

The Board acknowledges the holding by the United States Court of Appeals for the Federal Circuit in Bond v. Shinseki, 659 F.3d 1362, 1367-1368 (Fed. Cir. 2011), namely, 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the appeal period to determine if the submission is new and material evidence relevant to the pending claim or might otherwise support a new claim.  Here, no additional evidence pertinent to the issue of an earlier effective date for right lower extremity dysesthesia was received prior to the expiration of the appeal period.  

The Board has also considered 38 C.F.R. § 3.400(o)(2), and the Court's holding in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010); claimants may also receive an earlier effective date if they experience an increase during the one-year period prior to filing a claim for an increase.  The Board is mindful that entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.  (See 38 U.S.C.A § 5110(a); See also Tatum v. Shinseki, 24 Vet.App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date")).  The Board has reviewed the clinical records in the one year prior to August 20, 2011, and finds that they do not indicate a worsening of the Veteran's lower right extremity dysesthesia in the year prior to August 20, 2011.  The Board acknowledges a private medical record dated August 1, 2011, in which the physician explained that since back surgery in 1985, the Veteran has had a "gradual increase" in radicular pain.  The physician explained that, "What is clear is over the past few years the pain has become fairly constant and chronic."  The fact that a Veteran's disability became worse in the many years before he filed a claim does not establish that his condition worsened in the year prior to his claim.  Gaston at 982.  "It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Id.at 983.

The Board has considered the Veteran's contention that his filing of a claim for service connection for bilateral hearing loss and tinnitus in July 2011, within one year of the August 2010 rating decision, should be construed as an NOD or substantive appeal to that August 2010 rating decision.  The Board finds no merit to his contention.  The Veteran filed a claim for entitlement to service connection for bilateral hearing loss and tinnitus, which was received by VA on July 25, 2011.  The correspondence does not mention lower right extremity dysesthesia or a previous rating decision.  The Board notes that except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107 (West 2014).  The Board does not find it reasonable that the Veteran's July 2011 correspondence seeking entitlement to service connection for bilateral hearing loss and tinnitus serves as a notice of disagreement with the August 2010 rating decision pertaining to right lower extremity dysesthesia.   

Finally, the Board notes that the Veteran was initially granted service connection for right lower extremity dysesthesia, rated as 20 percent disabling as of July 25, 2011.  During the pendency of this appeal, the RO issued a rating decision in September 2013 indicating there was a clear and unmistakable error in the August 2012 rating decision.  Accordingly, the Veteran's right lower extremity dysesthesia was rated as 40 percent disabling from August 20, 2011, the date on which VA received the claim for an increase in the rating assigned to the lower extremity radiculopathies.  The Veteran did not file an NOD to that decision.     

In sum, the Board finds that entitlement to an earlier effective prior to August 20, 2011, for 40 percent evaluation of right lower extremity dysesthesia is not warranted.  The Veteran neither filed a notice of disagreement nor submitted new and material evidence within one year of the August 10, 2010, rating decision.  That decision became final one year later.  The receipt of the Veteran's correspondence seeking an increased rating for right lower extremity dysesthesia received on August 20, 2011, constituted a new claim.  The file does not contain correspondence indicating an increase in the disability in the year prior to August 20, 2011, the date of the new claim for an increased rating.

As the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date prior to August 20, 2011 for 40 percent evaluation of right lower extremity dysesthesia is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


